Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 3, line 2 “providing electrical connectivity means” has been interpreted under 35 U.S.C. 112(f); in conformity with the specification this has been interpreted as a “printed circuit board (PCB”) (see, e.g., ¶3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-15: At the outset, Examiner notes the use of the phrase “at least one or a plurality” for the “light emitting elements” and “light shades” is not only redundant, but it pollutes the remainder of the claims with confusion by switching between identifying these components in the singular and plural. Examiner reads the phrase in claim 1 as “at least one.” And the way section “b.” is written it makes it seem like a plurality of light shades can surround one element, which is plainly not the case looking at applicant’s specification.
Also, the section after “b.” is confusing because it is unclear which portion is “continuous with a bezel region.” Finally, the last line of claim 1 is confusing because it is unclear what the tessellated edge makes “for a more uniform direct and penumbral light transmission pattern to.” Claim 1 has been read as:
[[a.]] a) 
[[b.]] b) a respective one of said light emitting elements and located about an optical axis perpendicular to said respective one of said light emitting elements; 
wherein each one of said light shade features: a mounting region located at a first distal edge, a plain light shade region continuous with said mounting region, the plain light shade region being continuous with a bezel region that terminates at a second opposed proximate edge; 
wherein said bezel region features an upper surface having at least one tessellated edge; and wherein said tessellated edge provides for a more uniform direct and penumbral light transmission pattern as compared to a non-tessellated edge.

Re 2-15: all references to “said light emitting element”  and “said light shade,” as well as all verb conjugations, should be made plural to conform with claim 1.

Further regarding claims 2-3: claim 2 has been interpreted as each light shade having a housing portion.

Further regarding claim 12: “wherein said one or plurality of light shade” should be “wherein at least one of the plurality of light shades.”

Re 14: It is unclear what is meant by “without closing upon itself.” Examiner reads this as “that do not curve back onto themselves” in conformity with applicant’s ¶48.

Re 19: this claim is deficient for largely the same reasons as claim 1, and has been read as follows:
[[a.]] a) 
[[b.]] b) a respective one of said light emitting elements and located about an optical axis perpendicular to said respective one of said light emitting elements; 
wherein each one of said light shade features: a mounting region located at a first distal edge, a plain light shade region continuous with said mounting region, the plain light shade region being continuous with a bezel region that terminates at a second opposed proximate edge; 
wherein said bezel region features a first upper surface and second lower transition region adjacent to said plain light shade region; wherein said bezel region features a combination of a first opaque and non-light transmitting portion composed of a first material and a second light transmitting portion composed of a second material;
wherein said first and second portions create an optical tessellation pattern; and wherein -33 -said optical tessellation pattern provides for a more uniform direct and penumbral light transmission pattern as compared to a non-tessellated optical pattern.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gielen et al. US 2022/0252226 (“Gielen”).
Gielen teaches (Figs. 1-3; ¶24-25; claim 1)
Re 16: A method of providing improved uniformity of illumination from a luminaire comprising substitution of a plain bezel with a tessellated bezel (¶24-25: discusses the difference of having the tessellated portion versus not having it) having at least one partially tessellated portion thereof (Figs. 1-3); wherein said tessellated portion is formed by either addition to or subtraction of material from the outer proximate edge of the bezel portion of one or a plurality of lighting units comprising said luminaire.

Re 17: wherein said bezel region features at least one or a plurality of tessellation patterns in a shape selected from an catenary, cosine, arc cosine, hyperbolic cosine, hyperbola, sine, arc sine, hyperbolic sine, polynomial, circle, ellipse, square, rectangle, triangle, polygon, and combinations thereof (Figs. 2-3: the tessellation pattern is shown as a regular periodic function which, according to Fourier Analysis, may be represented as a sum of cosine and/or sine functions, also shows a triangular pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen.
Re 1: Gielen teaches (as best understood by Examiner, see above) (Fig. 2; ¶¶24-26; claim 1):
a. at least one or a plurality of light emitting elements 6;
b. at least one or a plurality of light shades 8 each positioned adjacent to and surrounding one of said light emitting elements and located about an optical axis perpendicular to said light emitting element;
wherein said light shade features a mounting region located at a first distal edge (Fig. 2: where 8 sits atop 4, that flat region it sits on is the mounting region), a plain light shade region continuous with said mounting region (underside portion of 8 that sits on the mounting region, see also Figure 3 which shows this clearer), being continuous with a bezel region located adjacent to said plain light shade region and terminating at a second opposed proximate edge (bezel region is portion of 8 that is not the underside portion contacting 4);
wherein said bezel region features an upper surface having at least one tessellated edge 8a; and wherein said tessellated edge provides for a more uniform direct and penumbral light transmission pattern (¶¶25).

Gielen does not explicitly teach a plurality of light shades, as best understood by Examiner. However, Gielen’s device clearly can be duplicated. The motivation to do so would be to provide even more light than can be outputted by a single device.
And, it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, duplicating the device taught by Gielen would produce the obvious result of increasing light output, making a larger area visible. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gielen and duplicate the device in order to produce more light.

Re 2: a housing element 2; wherein said housing element supports said light emitting element and said light shade (Fig. 1: 2 supports the listed elements in conjunction with 4, especially when it is connected to an Edison socket); wherein said mounting region of said light shade is attachable to said housing (Fig. 1); and wherein said light emitting element is positioned so that its optical transmission axis is coincident to said optical axis of said light shade (Fig. 2; ¶24).

Re 3: further comprising a mounting system for securing said housing element and providing electrical connectivity means to connect said light emitting element to a power source (¶19; Fig. 1).

Re 4: wherein said bezel region features at least one or a plurality of tessellation patterns in a shape selected from an catenary, cosine, arc cosine, hyperbolic cosine, hyperbola, sine, arc sine, hyperbolic sine, polynomial, and combinations thereof (Figs. 2-3: the tessellation pattern is shown as a regular periodic function which, according to Fourier Analysis, may be represented as a sum of cosine and/or sine functions).

Re 5: wherein said bezel region features at least one or a plurality of tessellation patterns in a shape comprising either a full or partial geometric pattern selected from a circle, ellipse, square, rectangle, triangle, polygon, and combinations thereof (Figs. 2-3:showing at least triangular and polygonal patterns).

Re 9: wherein said one or plurality of light shades is symmetrically disposed and centered about an optical axis perpendicular to each of said light emitting elements (Figs. 1-2).

Re 10: wherein each of said light shades bears at least one portion of the same bezel pattern and wherein each of said bezels is at least partially tessellated (Figs. 1-2).

Re 13:  wherein said light shade has an overall geometry selected from shapes including a circle, ellipse, square, rectangle, polygon or free-form closed geometric shape; wherein polygons include triangles, pentagons, hexagons and octagons (Figs. 2-3); and wherein said optical axis corresponds to the mean geometric center axis of the selected shape (note: it does not say how it corresponds to the mean geometric center).

	
Allowable Subject Matter
Claims 6-8, 11-12, 14-15, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. As best understood by Examiner and in combination with the other limitations, nothing in the prior art of record teaches, suggests, or discloses:
Re 6: “wherein said bezel region features at least one or a plurality of tessellation patterns corresponding to a k-th degree polynomial fit of a shape comprising either said full or partial geometric pattern; and wherein k is an integer between 1 and 5.”

Re 7: “wherein said bezel region features at least one of a plurality of tessellation patterns corresponding to a n-fractal derivative of said geometric pattern; and wherein n is an integer between 1 and 5.”

Re 8: “wherein said bezel region features a combination of a non-tessellated region and a tessellated region; and wherein said tessellated region has at least one tessellated pattern and said non-tessellated region is plain.”

Re 11: “wherein each of said light shades bears at least one unique bezel pattern with at least one tessellation pattern differing from the tessellation pattern of an adjacent light shade.”

Re 12: “wherein said one or plurality of light shades features an angled bezel region that is at least partially tessellated and is disposed about an optical axis that is not perpendicular to that of said light emitting elements.”

Re 14-15: in claim 14, “wherein at least one of said light shades is linearly disposed without closing upon itself and is at least partially tessellated along a portion of said bezel.”

Re 18: “wherein said bezel region features at least one or a plurality of tessellation patterns corresponding to a k-th degree polynomial fit of a shape comprising either said full or partial geometric pattern; and wherein k is an integer between 1 and 5.”

Re 19-20: in claim 19, “wherein said bezel region features a combination of a first opaque and non-light transmitting portion composed of a first material and a second light transmitting portion composed of a second material; wherein said first and second portions create an optical tessellation pattern; and wherein -33 -said optical tessellation pattern provides for a more uniform direct and penumbral light transmission pattern.”

Conclusion
The following prior art is considered relevant yet not specifically relied upon as it deals with luminaires whose objective is to improve light uniformity: US-20140133143-A1; US-20200133013-A1; and US-9640741-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875